DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the claims filled on 11/09/2020 that has been entered, wherein claims 1-23 are pending.
Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 has “,;” after VDD voltage connection lines in line 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 11-14, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2016/0240603 A1).
Regarding claim 1, Park teaches a transparent display panel(Fig. 3) including a display region and a non-display region(not illustrated, inherent non-display region for external connection), wherein the display region includes: 
a plurality of light-emitting regions(ED, ¶0059); 	
a plurality of transmissive regions(T, ¶0053); 
a plurality of line regions(ELVDD_1, ELVSS_1, DATA_R, DATA_G, DATA_B ¶0086, ¶0089-90) spaced apart from each other and arranged in one direction, the plurality of line regions(ELVDD_1, ELVSS_1, DATA_R, DATA_G, DATA_B ¶0086, ¶0089-90) including a plurality of VSS voltage connection lines(ELVSS_1, ¶0090) and a plurality of VDD voltage connection lines(ELVDD_1, ¶0089), 
and a plurality of pixel circuit regions(T1-T7, Cst, ¶0058) electrically connected to the light-emitting regions(ED, ¶0059) respectively to drive the light-emitting regions(ED, ¶0059), 
wherein alternately-arranged adjacent line regions include alternately-arranged adjacent VSS voltage connection line(ELVSS_1, ¶0090) and VDD voltage connection line(ELVDD_1, ¶0089), respectively.

Regarding claim 3, Park teaches the transparent display panel of claim 1, wherein each pixel circuit region(T1-T7, Cst, ¶0058) includes a driving thin-film transistor(T1, ¶0061), a capacitor(Cst, ¶0066), and a plurality of switching thin-film transistors(T2-T7, ¶0098).

Regarding claim 4, Park teaches the transparent display panel of claim 1, wherein each pixel circuit region(T1-T7, Cst, ¶0058) does not overlap with a corresponding transmissive region(T, ¶0053).

Regarding claim 5, Park teaches the transparent display panel of claim 1, wherein each pixel circuit region(T1-T7, Cst, ¶0058) is arranged symmetrically with respect to a corresponding line region(Fig. 3).

Regarding claim 10, Park teaches a transparent display device(Fig. 3), comprising: 
a transparent display panel(Fig. 4) including: 
a substrate(100) having a display region including a plurality of light-emitting regions(ED, ¶0059) and a plurality of transmissive regions(T, ¶0053); and 
a plurality of line regions(ELVDD_1, ELVSS_1, DATA_R, DATA_G, DATA_B ¶0086, ¶0089-90) on the substrate(100) and extending across the display region, wherein the plurality of line regions(ELVDD_1, ELVSS_1, DATA_R, DATA_G, DATA_B ¶0086, ¶0089-90) include a plurality of VSS voltage connection lines(ELVSS_1, ¶0090) and a plurality of VDD voltage connection lines(ELVDD_1, ¶0089), 
wherein alternately-arranged adjacent line regions include alternately-arranged adjacent VSS voltage connection line(ELVSS_1, ¶0090) and VDD voltage connection line(ELVDD_1, ¶0089), respectively.

Regarding claim 11, Park teaches transparent display device of claim 10, wherein the light-emitting region(ED, ¶0059) includes a first color light-emitting region(ED of G, ¶0059), a second color light-emitting region(ED of R, ¶0059), and a third color light-emitting region(ED of B, ¶0059), 
wherein each of the second color light-emitting region(ED of R, ¶0059) and the third color light-emitting region(ED of B, ¶0059) is on each corresponding line region, and 
wherein the first color light-emitting region(ED of G, ¶0059) is disposed between the second color light- emitting region and the third color light-emitting region(ED of B, ¶0059).

Regarding claim 12, Park teaches transparent display device of claim 11, wherein the first color light-emitting region(ED of G, ¶0059) is disposed between line regions adjacent to each other(ELVDD_1, ELVSS_1, DATA_R, DATA_G, DATA_B ¶0086, ¶0089-90).

Regarding claim 13, Park teaches transparent display device of claim 11, wherein each of the second color light-emitting region(ED of R, ¶0059) and the third color light-emitting region(ED of B, ¶0059) is arranged symmetrically with respect to each corresponding line region(ELVDD_1, ELVSS_1, DATA_R, DATA_G, DATA_B ¶0086, ¶0089-90).

Regarding claim 14, Park teaches transparent display device of claim 11, wherein the transparent display panel further comprises a plurality of pixel circuit regions(T1-T7, Cst, ¶0058) on the substrate(100) and electrically connected to the light-emitting regions(ED, ¶0059) respectively to drive the light-emitting regions(ED, ¶0059), 
wherein the pixel circuit regions(T1-T7, Cst, ¶0058) include a first color pixel circuit region(T1-T7, Cst of G, ¶0058) electrically connected to the first color light-emitting region(ED of G, ¶0059), a second color pixel circuit region(T1-T7, Cst of R, ¶0058) electrically connected to the second color light-emitting region(ED of R, ¶0059), and a third color pixel circuit region(T1-T7, Cst of B, ¶0058) electrically connected to the third color light-emitting region(ED of B, ¶0059), and 
wherein the first color pixel circuit region(T1-T7, Cst of G, ¶0058) is arranged symmetrically with the second color pixel circuit region(T1-T7, Cst of R, ¶0058) and the third color pixel circuit region(T1-T7, Cst of B, ¶0058) around a corresponding line region(ELVDD_1, ELVSS_1, DATA_R, DATA_G, DATA_B ¶0086, ¶0089-90).

Regarding claim 16, Park teaches transparent display device of claim 14, wherein each of the first color pixel circuit region(T1-T7, Cst of G, ¶0058), the second color pixel circuit region(T1-T7, Cst of R, ¶0058), and the third color pixel circuit region(T1-T7, Cst of B, ¶0058) includes a driving thin-film transistor(T1, ¶0061), a capacitor(Cst, ¶0066), and a plurality of switching thin-film transistors(T2-T7, ¶0098).

Regarding claim 19, Park teaches transparent display device of claim 10, wherein the VSS voltage connection line(ELVSS_1, ¶0090) and the VDD voltage connection line(ELVDD_1, ¶0089) are alternately arranged with each other while the transmissive region(T, ¶0053) is interposed between the VSS voltage connection line(ELVSS_1, ¶0090) and the VDD voltage connection line(ELVDD_1, ¶0089).

Regarding claim 20, Park teaches transparent display device of claim 11, wherein the VSS voltage connection line(ELVSS_1, ¶0090) and the VDD voltage connection line(ELVDD_1, ¶0089) at least partially overlap with the second color light- emitting region(ED of R, ¶0059) and the third color light-emitting region(ED of B, ¶0059) respectively or at least partially overlap with the third color light-emitting region(ED of B, ¶0059) and the second color light-emitting region(ED of R, ¶0059) respectively, and 
wherein colors of light-emitting regions(ED, ¶0059) in the same row which the VSS voltage connection line(ELVSS_1, ¶0090) and the VDD voltage connection line(ELVDD_1, ¶0089) at least partially overlap respectively are different from each other(Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0240603 A1) in view of Xiao et al. (US 2022/0059622 A1).
Regarding claim 2, Park teaches the transparent display panel of claim 1,  but silent in regards to each pixel circuit region(T1-T7, Cst, ¶0058) gradually narrows as each pixel circuit extends away from a center of a corresponding line region.

Xiao teaches a transparent display panel(Fig. 3) wherein each pixel circuit region(102, ¶0056) gradually narrows as each pixel circuit(102, ¶0056) extends away from a center of a corresponding line region(2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park, so that each pixel circuit region gradually narrows as each pixel circuit extends away from a center of a corresponding line region, as taught by Xiao, so that the grating effect of the display panel is weakened and the transparency of the display panel is improved by maximizing the area of transparent regions(¶0063).

Regarding claim 15, Park teaches transparent display device of claim 14, but is silent in regards to each of the first color pixel circuit region(T1-T7, Cst of G, ¶0058), the second color pixel circuit region(T1-T7, Cst of R, ¶0058), and the third color pixel circuit region(T1-T7, Cst of B, ¶0058) gradually narrows as each of the first color pixel circuit region(T1-T7, Cst of G, ¶0058), the second color pixel circuit region(T1-T7, Cst of R, ¶0058), and the third color pixel circuit region(T1-T7, Cst of B, ¶0058) extends away from a center of a corresponding line region.

Xiao teaches a transparent display panel(Fig. 3) wherein each of the first color pixel circuit region(upper right 102, ¶0056), the second color pixel circuit region(upper left 102, ¶0056), and the third color pixel circuit region(lower right 102, ¶0056) gradually narrows as each of the first color pixel circuit region(upper right 102, ¶0056), the second color pixel circuit region(upper left 102, ¶0056), and the third color pixel circuit region(lower right 102, ¶0056) extends away from a center of a corresponding line region(2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park, so that each of the first color pixel circuit region, the second color pixel circuit region, and the third color pixel circuit region gradually narrows as each of the first color pixel circuit region, the second color pixel circuit region, and the third color pixel circuit region extends away from a center of a corresponding line region, as taught by Xiao, so that the grating effect of the display panel is weakened and the transparency of the display panel is improved by maximizing the area of transparent regions(¶0063).

Claims 6-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0240603 A1) in view of Kim et al. (US 2016/0118457 A1) herein Kim ‘57.
Regarding claim 6, Park teaches the transparent display panel of claim 1, but is silent in regards to the line region(ELVDD_1, ELVSS_1, DATA_R, DATA_G, DATA_B ¶0086, ¶0089-90)  including the VSS voltage connection line(ELVSS_1, ¶0090) includes: 
a plurality of reference voltage connection lines arranged symmetrically around the VSS voltage connection line(ELVSS_1, ¶0090); and 
a plurality of data lines(DATA_R, DATA_G, DATA_B ¶0086, ¶0089-90)  arranged symmetrically around the VSS voltage connection line(ELVSS_1, ¶0090).

Kim ‘57 teaches a transparent display panel(Fig. 2G) wherein the line region including the VSS voltage connection line(207, ¶0071) includes: a plurality of reference voltage connection lines(238g/206, ¶0093) arranged symmetrically around the VSS voltage connection line(207, ¶0071); and a plurality of data lines(201, ¶0066) arranged symmetrically around the VSS voltage connection line(207, ¶0071). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park, so that the line region including the VSS voltage connection line includes: a plurality of reference voltage connection lines arranged symmetrically around the VSS voltage connection line; and a plurality of data lines arranged symmetrically around the VSS voltage connection line, as taught by Kim ‘57, in order to improve the aperture ratio of the OLED device, effectively supplement the voltage drop in the cathode and maintain uniform sheet resistance(¶0100).

Regarding claim 7, Park teaches the transparent display panel of claim 1, but is silent in regards to the line region including the VDD voltage connection line(ELVDD_1, ¶0089) includes: 
a plurality of reference voltage connection lines arranged symmetrically around the VDD voltage connection line(ELVDD_1, ¶0089); and 
a plurality of data lines arranged symmetrically around the VDD voltage connection line(ELVDD_1, ¶0089).

Kim ’57 teaches a transparent display panel(Fig. 2G) wherein the line region including the VDD voltage connection line(207, ¶0074) includes: a plurality of reference voltage connection lines(238g/206, ¶0093) arranged symmetrically around the VDD voltage connection line(207, ¶0074); and a plurality of data lines(201, ¶0066) arranged symmetrically around the VDD voltage connection line(207, ¶0074). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park, so that the line region including the VDD voltage connection line includes: a plurality of reference voltage connection lines arranged symmetrically around the VDD voltage connection line; and a plurality of data lines arranged symmetrically around the VDD voltage connection line, as taught by Kim ‘57, in order to improve the aperture ratio of the OLED device, effectively supplement the voltage drop in the cathode and maintain uniform sheet resistance(¶0100).

Regarding claim 17, Park teaches transparent display device of claim 10, but is silent in regards to the line region including the VSS voltage connection line(ELVSS_1, ¶0090) includes: 
a plurality of reference voltage connection lines arranged symmetrically around the VSS voltage connection line(ELVSS_1, ¶0090); and 
a plurality of data lines arranged symmetrically around the VSS voltage connection line(ELVSS_1, ¶0090).

Kim ‘57 teaches a transparent display panel(Fig. 2G) wherein the line region including the VSS voltage connection line(207, ¶0071) includes: a plurality of reference voltage connection lines(238g/206, ¶0093) arranged symmetrically around the VSS voltage connection line(207, ¶0071); and a plurality of data lines(201, ¶0066) arranged symmetrically around the VSS voltage connection line(207, ¶0071). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park, so that the line region including the VSS voltage connection line includes: a plurality of reference voltage connection lines arranged symmetrically around the VSS voltage connection line; and a plurality of data lines arranged symmetrically around the VSS voltage connection line, as taught by Kim ‘57, in order to improve the aperture ratio of the OLED device, effectively supplement the voltage drop in the cathode and maintain uniform sheet resistance(¶0100).

Regarding claim 18, Park teaches transparent display device of claim 10, wherein the line region including the VDD voltage connection line(ELVDD_1, ¶0089) includes: 
a plurality of reference voltage connection lines arranged symmetrically around the VDD voltage connection line(ELVDD_1, ¶0089); and 
a plurality of data lines arranged symmetrically around the VDD voltage connection line(ELVDD_1, ¶0089).

Kim ’57 teaches a transparent display panel(Fig. 2G) wherein the line region including the VDD voltage connection line(207, ¶0074) includes: a plurality of reference voltage connection lines(238g/206, ¶0093) arranged symmetrically around the VDD voltage connection line(207, ¶0074); and a plurality of data lines(201, ¶0066) arranged symmetrically around the VDD voltage connection line(207, ¶0074). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park, so that the line region including the VDD voltage connection line includes: a plurality of reference voltage connection lines arranged symmetrically around the VDD voltage connection line; and a plurality of data lines arranged symmetrically around the VDD voltage connection line, as taught by Kim ‘57, in order to improve the aperture ratio of the OLED device, effectively supplement the voltage drop in the cathode and maintain uniform sheet resistance(¶0100).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0240603 A1) in view of Kim et al. (US 2015/0187862 A1) herein Kim ‘62.
Regarding claim 8, Park teaches the transparent display panel of claim 1, but is silent in regards to the transparent display panel further comprises: 
a first VSS voltage line and a second VSS voltage line disposed in the non-display region while the display region is interposed between the first VSS voltage line and the second VSS voltage line, 
wherein the VSS voltage connection line(ELVSS_1, ¶0090) electrically connects the first VSS voltage line and the second VSS voltage line to each other.

Kim ‘62 teaches a transparent display panel(Fig. 1) wherein the transparent display panel further comprises: a first VSS voltage line(top horizontal portion of 120A, ¶0049) and a second VSS voltage line(bottom horizontal portion of 120A, ¶0049)  disposed in the non-display region(NA) while the display region(DA) is interposed between the first VSS voltage line(top horizontal portion of 120A, ¶0049)  and the second VSS voltage line(bottom horizontal portion of 120A, ¶0049), wherein the VSS voltage connection line(vertical portion of 120A, ¶0049)  electrically connects the first VSS voltage line(top horizontal portion of 120A, ¶0049)  and the second VSS voltage line(bottom horizontal portion of 120A, ¶0049)  to each other.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park, so that the transparent display panel further comprises: a first VSS voltage line and a second VSS voltage line disposed in the non-display region while the display region is interposed between the first VSS voltage line and the second VSS voltage line, wherein the VSS voltage connection line electrically connects the first VSS voltage line and the second VSS voltage line to each other, as taught by Kim ’62, in order to  transmit voltages and signals from the driving package to the elements in the display area(¶0039)

Regarding claim 9, Park teaches the transparent display panel of claim 1, but is silent in regards to the transparent display panel further comprises: 
a first VDD voltage line and a second VDD voltage line disposed in the non-display region while the display region is interposed between the first VDD voltage line and the second VDD voltage line, 
wherein the VDD voltage connection line(ELVDD_1, ¶0089) electrically connects the first VDD voltage line and the second VDD voltage line to each other.

Kim ‘62 teaches a transparent display panel(Fig. 1) wherein the transparent display panel further comprises: a first VDD voltage line(top horizontal portion of 120A, ¶0049) and a second VDD voltage line(bottom horizontal portion of 120A, ¶0049)  disposed in the non-display region(NA) while the display region(DA) is interposed between the first VDD voltage line(top horizontal portion of 120A, ¶0049)  and the second VDD voltage line(bottom horizontal portion of 120A, ¶0049), wherein the VDD voltage connection line(vertical portion of 120A, ¶0049)  electrically connects the first VDD voltage line(top horizontal portion of 120A, ¶0049)  and the second VDD voltage line(bottom horizontal portion of 120A, ¶0049)  to each other.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park, so that the transparent display panel further comprises: a first VDD voltage line and a second VDD voltage line disposed in the non-display region while the display region is interposed between the first VDD voltage line and the second VDD voltage line, wherein the VDD voltage connection line electrically connects the first VDD voltage line and the second VDD voltage line to each other, as taught by Kim ’62, in order to  transmit voltages and signals from the driving package to the elements in the display area(¶0039)
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0240603 A1) in view of Chen et al. (CN 111025722 A).
Regarding claim 21, Park teaches transparent display device of claim 16, but is silent in regards to the driving thin-film transistor(T1, ¶0061) of the first color pixel circuit region(T1-T7, Cst of G, ¶0058) at least partially overlaps with a pixel electrode(170, ¶0098) of the second color light-emitting region(ED of R, ¶0059) disposed on a right side to the first color pixel circuit region(T1-T7, Cst of G, ¶0058) or a pixel electrode(170, ¶0098) of the third color light-emitting region(ED of B, ¶0059) disposed on a right side to the first color pixel circuit region(T1-T7, Cst of G, ¶0058), 
wherein the driving thin-film transistor(T1, ¶0061) of the second color pixel circuit region(T1-T7, Cst of R, ¶0058) at least partially overlap with the pixel electrode(170, ¶0098) of the second color light-emitting region(ED of R, ¶0059), and wherein the driving thin-film transistor(T1, ¶0061) of the third color pixel circuit region(T1-T7, Cst of B, ¶0058) at least partially overlaps with the pixel electrode(170, ¶0098) of the third color light-emitting region(ED of B, ¶0059).

Chen teaches a transparent display device(Fig. 12) wherein the driving thin-film transistor(TFT of 122, page 5, ¶02) of the first color pixel circuit region(122, page 7, ¶01) at least partially overlaps with a pixel electrode(101 of 111, page 12, ¶0004) of the second color light-emitting region(111) disposed on a right side to the first color pixel circuit region(122, page 7, ¶01) or a pixel electrode(101 of 131, page 12, ¶0004, Fig. 8) of the third color light-emitting region(131) disposed on a right side to the first color pixel circuit region(122, page 7, ¶01), wherein the driving thin-film transistor(TFT of 111, page 5, ¶02) of the second color pixel circuit region(112, page 5, ¶02) at least partially overlap with the pixel electrode(101 of 111, page 5, ¶02) of the second color light-emitting region(111), and wherein the driving thin-film transistor(TFT of 131, page 9, ¶02) of the third color pixel circuit region(132, Fig. 8) at least partially(analogous to 122) overlaps with the pixel electrode(pixel electrode of 131, page 11, ¶6) of the third color light-emitting region(131). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park, so that the driving thin-film transistor of the first color pixel circuit region at least partially overlaps with a pixel electrode of the second color light-emitting region disposed on a right side to the first color pixel circuit region or a pixel electrode of the third color light-emitting region disposed on a right side to the first color pixel circuit region, wherein the driving thin-film transistor of the second color pixel circuit region at least partially overlap with the pixel electrode of the second color light-emitting region, and wherein the driving thin-film transistor of the third color pixel circuit region at least partially overlaps with the pixel electrode of the third color light-emitting region, as taught by Chen, in order to increase the aperture ratio of the display panel, display brightness, the area of the light-transmitting area of the display panel and the accuracy and sensitivity of fingerprint recognition(page 3, ¶04).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0240603 A1) in view of Lee et al. (US 2016/0321982 A1).
Regarding claim 22, Park teaches transparent display device of claim 11, but is silent in regards to the transparent display panel further comprises a plurality of color filters, each of the plurality of color filters corresponds to a color of each light-emitting region and is on each light-emitting region, and 
wherein a black matrix is disposed between adjacent color filters.

Lee teaches a transparent display device(Fig. 7) wherein the transparent display panel further comprises a plurality of color filters(709, ¶0161), each of the plurality of color filters(709, ¶0161) corresponds to a color of each light-emitting region(G11_EA, G12_EA, G21_EA, G22_EA, R11_EA, R22_EA, B12_EA and B21_EA, ¶0151, Fig. 5) and is on each light-emitting region(G11_EA, G12_EA, G21_EA, G22_EA, R11_EA, R22_EA, B12_EA and B21_EA, ¶0151, Fig. 5), and wherein a black matrix(BM, ¶0125) is disposed between adjacent color filters(709, ¶0161).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park, so that the transparent display panel further comprises a plurality of color filters, each of the plurality of color filters corresponds to a color of each light-emitting region and is on each light-emitting region, and wherein a black matrix is disposed between adjacent color filters, as taught by Lee in order to have a structure capable of achieving a wider light-emitting area, wider viewing angle, and better transparency(¶0135).

Regarding claim 23, Park teaches transparent display device of claim 22, but is silent in regards to the black matrix at least partially overlaps with the line region disposed between the transmissive regions(T, ¶0053) adjacent to each other.

Lee teaches a transparent display device(Fig. 7) wherein the black matrix(BM, ¶0125)  at least partially overlaps with the line region(702, ¶0166) disposed between the transmissive regions(TA, ¶0174) adjacent to each other.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park, so that the black matrix at least partially overlaps with the line region disposed between the transmissive regions adjacent to each other, as taught by Lee in order to have a structure capable of achieving a wider light-emitting area, wider viewing angle, and better transparency(¶0135).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892